Citation Nr: 1413587	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma with left kidney removal, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  His awards include the Vietnam Service Medal with two bronze service stars, and the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  A Board hearing was scheduled for March 2014, but the Veteran subsequently cancelled his hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran's renal cell carcinoma was not present in service or for many years following his discharge from service and is not etiologically related to service.



CONCLUSION OF LAW

The requirements for establishing entitlement to service connection for renal cell carcinoma, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated May 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, VA obtained service treatment and personnel records, post-service VA and private treatment records, and a VA examination report.

The Board acknowledges that no VA medical opinion has been procured with respect to a direct relationship between the Veteran's renal cell carcinoma and service on a theory other than Agent Orange exposure.  However, because the record contains no competent lay or medical evidence to suggest that the Veteran suffered from renal problems during service or that his renal cell cancer is related to service for reasons other than Agent Orange exposure, an additional VA opinion is not required.  38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2013); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Service Connection

The Veteran seeks service connection for renal cell carcinoma, which he contends manifested as a result of exposure to Agent Orange during his service in the Republic of Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Renal cancer is not a disability included in the list of presumptive disabilities.  Id. 

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and renal cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 (Aug. 10, 2012).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent and credible evidence of record confirms that the Veteran has a current disability.  The private treatment records associated with the claims file show that the Veteran was initially diagnosed with renal cell carcinoma of the left kidney in December 2009, which was treated by nephrectomy.  In September 2010, he was shown to have features suggestive of recurrent metastatic disease, which was subsequently confirmed.  VA and private treatment records show the Veteran's continued treatment for the disease since that time.  

The Board also notes that VA has conceded the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  With a current disability and herbicide exposure conceded, the issue before the Board becomes whether the Veteran's renal cell carcinoma is a result of that herbicide exposure or is otherwise related to his military service.

In his substantive appeal, the Veteran stated that Agent Orange is known to cause many types of cancer.  As noted above, renal cell carcinoma is not listed among the presumptive diseases for which service connection may be granted on the basis of exposure to herbicides under 38 C.F.R. § 3.309(e).  However, the Veteran has alleged that renal cell carcinoma is a type of soft tissue sarcoma and should, therefore, be entitled to the presumption.

The Veteran was afforded a VA genitourinary examination in December 2010, and the examiner was asked to provide an opinion as to whether the Veteran's renal cell carcinoma was caused by Agent Orange exposure.  After confirming the current diagnosis and its 2009 onset, the examiner opined that the Veteran's renal cell carcinoma was not caused by or a result of Agent Orange exposure.  He stated that renal cell carcinoma is not considered a soft tissue sarcoma, and that soft tissue sarcoma affecting the kidneys is called leiomyosarcoma.  He went on to state that the Veteran's renal carcinoma was a different histological type, with the primary site being the kidney.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions regarding the medical classification of renal cell carcinoma.

The Board has also reviewed and considered the medical journal article submitted by the Veteran, which discusses presentation of metastatic renal cell carcinoma.  However, the article, entitled "Renal Cell Carcinoma Presenting as Skeletal Muscle Mass," does not state that renal cell carcinoma is a soft tissue sarcoma.  Rather, this article addressed metastasis in a primary renal cell carcinoma to muscle mass.  

In the absence of competent evidence establishing the Veteran's renal carcinoma is a diagnosed disease for which the herbicide presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable.  There was also no evidence of renal cell carcinoma within one year of the Veteran's discharge from service to warrant presuming it was incurred in service, as the clinical evidence of record suggests that the Veteran received his initial diagnosis in 2009.  Accordingly, service connection under the presumptive provisions of 38 C.F.R. § 3.309(a) as a chronic disease are not for application.

Finally, when a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on a direct basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

The Veteran's service treatment records are negative for complaints or findings pertaining to renal cell carcinoma.  As previously stated, the clinical evidence of record indicates that the initial diagnosis was in December 2009, over 35 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran does not contend, and the evidence of record does not show, that he suffered from renal cell carcinoma 
or any renal disability during service or within one year following discharge from service.  In this regard, his service treatment records reveal no complaints or findings of any renal condition, and his separation examination revealed a normal genitourinary system.  The VA examiner opined the Veteran's renal cell cancer 
is not related to herbicide exposure, and such opinion is consistent with the conclusions of the NAS Update 2010.  Moreover, the Veteran does not allege 
that his renal cell carcinoma is etiologically related to service for reasons other 
than herbicide exposure, nor is there any medical evidence suggesting a direct relationship between service and his renal carcinoma.  

To the extent that the Veteran himself believes that his current disability is connected to the in-service herbicide exposure, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of renal cell cancer are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his renal cancer is not competent medical evidence.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

In summary, there is no competent evidence of renal cell carcinoma in service or within one year following discharge from service, no competent evidence linking renal cell carcinoma to herbicide exposure, and no competent evidence suggesting the Veteran's renal cell carcinoma is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for renal cell carcinoma with left kidney removal is denied.  

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for renal cell carcinoma with left kidney removal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


